Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claims 1-15 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: With regard to claims 1 and 15, please see the Applicants remarks filed on 3/19/21.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hiben (US 20150350859 A1) discloses a method and mobile device are provided that manage a relay service in a public safety wireless communication system. When the mobile device determines one or more of: another mobile device has exited or is exiting a public safety vehicle or another first mobile device is not receiving a signal from a wide area network of acceptable signal quality, the mobile device activates a relay service. In response to activating the relay service, the mobile device announces an availability of the relay service at the mobile device, receives a registration of the another mobile device for the relay service, and, in response to receiving the registration, relays communications between the another mobile device and an access node. In another embodiment, a method is provided for negotiating a provision of a relay service among multiple mobile devices, wherein each such mobile device currently is providing a relay service.

Morioka et al. (US 20130288687 A1) discloses a relay station includes a reception section that receives a first radio frame sent from a base station, and a transmission section that sends a second radio frame that includes a downstream data signal included in the received first radio frame, to a mobile station located in a cell of the relay station. When it is determined that a first identifier of a handover-destination cell, included in a first radio frame, matches a second identifier of the cell of the relay station, included in the second radio frame, and that the transmission timing of the first identifier matches the transmission timing of the second identifier, a time shift section of the relay station shifts the transmission timing of the second radio frame sent from the transmission section so as to make the transmission timing of the first identifier different from the transmission timing of the second identifier. 


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        


/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641